DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment	
	The claim amendments filed on 10/18/2021 have been entered.  Claims 4-6, 9, and 11-23 remain pending in the application.



Response to Arguments
	A new ground(s) of rejection is made infra in view of Benary et al (US 2012/0179236 A1) addressing all of the claim limitations as necessitated by amendment.  
	Page 8, second paragraph of applicant’s arguments states that a translation error in the specification occurred and the specification and claims have been amended to correct this translation error.   Specifically, the word "smaller than" in the third full paragraph of page 3 of the translated specification should be "greater than".  MPEP 2163.07 states “Where a U.S. application as originally filed was in a non-English language and an English translation thereof was subsequently submitted pursuant to 37 CFR 1.52(d), if there is an error in the English translation, applicant may rely on the disclosure of the originally filed non-English language U.S. application to support correction of an error in the English translation document.”  Therefore, the amendment of the specification and claims is considered proper.	

Specification
The disclosure is objected to because of the following informalities: 
Page 11, lines 30-32 should also be amended to read “It can be further understood that the metal coverage rate of the first radial supporting structure of the first tube body 11 is greater than that of the second tube body 12” in accordance with correction of the translation error.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the first radial supporting structure" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the second radial supporting structure" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benary et al (US 2012/0179236 A1).

	Regarding claim 21, Benary discloses a luminal stent (Figures 4A-D, item 20), comprising: 
a tube body that can be compressed and expanded in the radial direction (paragraph 0096); 
and an anti-leakage structure connected with the tube body (Figures 4A-D, item 105, paragraph 0101), 
wherein the tube body is divided by the anti-leakage structure into a first tube body located on one side of the anti-leakage structure and a second tube body located on the other side of the anti-leakage structure (Figures 4A-D, first and second tube body annotated below); 
at least part of the first tube body is encircled by the anti-leakage structure (Figures 4A-D, part of first tube body 118 is encircled by the anti-leakage structure 105; paragraph 0100)
and wherein the anti-leakage structure has an open end and a closed end (Figures 4A-D, anti-leakage structure 105 has an open end and a closed end), 
the anti-leakage structure is configured as a skirt with a greater diameter at the open end (Figures 4A-D, anti-leakage structure 105 is configured as a skirt with a greater diameter at the open end, paragraph 0016, lines 1-4),
and wherein the closed end is located at a joint of the first tube body and the second tube body (Figures 4A-D, the closed end of the anti-leakage structure 105 is at the joint of the first tube body and second tube body, interface 103); 
and wherein the metal coverage rate of the first radial supporting structure is greater than that of the second radial supporting structure (paragraph 0119, the features of Figures 1 and Figures 4A-D can be interchanged, Figure 1, first radial supporting structure 118 is shown with a greater metal coverage rate than the second radial supporting structure 32).  

    PNG
    media_image1.png
    517
    619
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benary et al (US 2012/0179236 A1) in view of Heuser (US 2004/0148005 A1).

	Regarding claim 22, Benary discloses wherein the first radial supporting structure comprises multiple first waveform ring-like objects arrayed in sequence (Figures 4A-D, item 118), and the second radial supporting structure comprises multiple second waveform ring-like objects arrayed in sequence (Figures 4A-D, item 32).
	However, Benary does not disclose wherein the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object.  
	Heuser teaches wherein the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object (see Heuser, Figures 13a-c; paragraph 0050).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Benary to provide wherein the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object as taught by Heuser because this allows for differential dilation of the stent which results in a stent that will more readily expand in desired regions (see Heuser, paragraph 0051).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Benary et al (US 2012/0179236 A1) in view of Heuser (US 2004/0148005 A1) as applied to claim 22, and further in view of Limon (US 6,273,910 B1).

	Regarding claim 23, as set forth supra, the combination discloses the first waveform ring-like object (Figures 4A-D, item 118) and the second waveform ring-like object (Figures 4A-D, item 32).
	However, the combination does not disclose wherein the number of wave crests of each first waveform ring-like object is less than that of wave crests of each second waveform ring-like object.
	Limon teaches wherein the number of wave crests of each first waveform ring-like object (see Limon, Figure 4, item 12)  is less than that of wave crests of each second waveform ring-like object (see Limon, Figure 4, item 14; column 7, lines 5-22).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the number of wave crests of each first waveform ring-like object is less than that of wave crests of each second waveform ring-like object as taught by Limon because strategically arranging wave crests cooperate to form a stent capable of more controlled radial expansion along its length.  More specifically, during deployment the section with less wave crests will expand from a compressed first diameter to an enlarged second diameter before the respective sections with more wave crests (column 7, lines 5-22).

Allowable Subject Matter
Claims 4-6, 9, and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Torrianni et al (US 2016/0367364 A1).  Torrianni fails to teach wherein the first tube .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774